UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) P.O. BOX 161465, MIAMI, FLORIDA 33116 (Address of principal executive offices) (Zip code) THOMAS J. HERZFELD P.O. BOX 161465, MIAMI, FL 33116 (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 06/30/12 Date of reporting period: 7/01/11 - 6/30/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SHAREHOLDER REPORT The Herzfeld Caribbean Basin Fund, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Investment Advisor HERZFELD/CUBA a division of Thomas J. Herzfeld Advisors, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL33139 (305) 271-1900 Transfer Agent & Registrar State Street Bank and Trust 200 Clarendon Street, 16th Floor Boston, MA02116 (617) 662-2760 Custodian State Street Bank and Trust 200 Clarendon Street, 5th Floor Boston, MA02116 Counsel Pepper Hamilton LLP 3000 Two Logan Square 18th and Arch Streets Philadelphia, PA19103 Independent Auditors Rothstein Kass 500 Ygnacio Valley Road, Suite 200 Walnut Creek, CA94596 The Herzfeld Caribbean Basin Fund Inc.’s investment objective is long-term capital appreciation.To achieve its objective, the Fund invests in issuers that are likely, in the Advisor’s view, to benefit from economic, political, structural and technological developments in the countries in the Caribbean Basin, which include, among others, Cuba, Jamaica, Trinidad and Tobago, the Bahamas, the Dominican Republic, Barbados, Aruba, Haiti, the Netherlands Antilles, the Commonwealth of Puerto Rico, Mexico, Honduras, Guatemala, Belize, Costa Rica, Panama, Colombia, the United States and Venezuela (“Caribbean Basin Countries”).The Fund invests at least 80% of its total assets in equity and equity-linked securities of issuers,including U.S.-based companies which engage in substantial trade with, and derive substantial revenue from, operations in the Caribbean Basin Countries. Listed NASDAQ Capital Market Symbol: CUBA - 2 - Letter to Stockholders August 15, 2012 Dear Fellow Stockholders: We are pleased to present our Annual Report for the period ended June 30, 2012.On that date the net asset value of The Herzfeld Caribbean Basin Fund, Inc. (CUBA) was $7.90 per share, up 10.18% for the six months then ended, adjusted for the year-end distribution of $0.0634 per share and down 1.84% for the one year period (also adjusted for the distribution).The Fund’s share price closed at $6.97 per share, a gain of 8.57% for six months, and down 1.39% for the fiscal year, adjusted for the distribution. The Herzfeld Caribbean Basin Fund seeks long-term capital appreciation through investment in companies which the Advisor believes are poised to benefit from economic, political, structural and technological developments in countries of the Caribbean Basin.As part of that strategy we have focused specifically on companies that are positioned to benefit from the resumption of U.S. trade with Cuba, once the U.S. embargo prohibiting trade with that country is eased or lifted.Since it is impossible to predict the future path of the U.S. embargo, we have further concentrated on investments which we believe can do well even if there is no political or economic change with respect to Cuba. It has been a slow year for dialogue between Washington DC and Havana, but this has not slowed down our investment activity.Many of our long-time investors have become familiar with our investment style of adding to favorite positions in times of weakness and reducing positions in times of euphoria.The first half of 2012 provided opportunities to capitalize on this strategy. In late April, a scandal broke in the Mexican subsidiary of Wal-Mart Stores, Wal-Mart de Mexico, also known as Walmex.Allegations that the company bribed local officials in order to build its business within Mexico sent shares of Walmex Thomas J. Herzfeld Chairman, President and Portfolio Manager - 3 - Letter to Stockholders (continued) Erik M. Herzfeld Portfolio Manager plummeting.By no means do we condone this type of illegal activity, however, Walmex remains an extremely strong company, and we took advantage of the collapse in share price to add 100,000 shares in the company on the following day. On the flip side, during April and May 2012, we slightly reduced our long term position in Copa Holdings (CPA), a Panama-based company that provides airline passenger and cargo services.Copa Holdings had a strong advance during the first half of 2012 and we sold into the strength, maintaining our core holding.Latin America GDP continues to expand.Air traffic growth in the region is among the highest in the world. Shortly after our fiscal year-end, Rail America (RA), which makes up approximately 2.5% of our holdings, announced an agreement to be purchased by Genesee & Wyoming Inc. (GWR) for $27.50 a share.Rail America closed at $27.25 on the day of announcement.We began accumulating this stock in 2009; our average price is $13.42.This is the second time the Fund’s stake in a railroad stock has been acquired; Florida East Coast Railroad was the first. Economic Activity Within Cuba Although the first half of 2012 has been slow for global GDP growth, there have been signs of a rebound within Cuba.Cuban exports increased 11% during the first quarter, year over year.In addition, the Pope’s visit in March resulted in a major surge in tourism.The island benefitted from visits by more than 1.24 million tourists between January through April 2012 alone, a 5.2% increase in international worldwide tourism to the nation. Separately, India sent a top diplomat to discuss investment in offshore oil exploration and drilling.We believe that Mexico would be a natural partner for such exploration in Cuban waters. Discount to Net Asset Value During the fiscal year-ended June 30, 2012, Herzfeld Caribbean consistently traded at a discount to net asset value, ranging from -3.32% in April, 2012 to its widest level of -14.68% in late July, 2011.Aside from being the investment advisor - 4 - Letter to Stockholders (continued) to Herzfeld Caribbean, Thomas J. Herzfeld Advisors, Inc. is well-known for its expertise in research and trading of closed-end funds.A basic tenet of our trading philosophy is to buy a fund when the discount is unusually wide. In late July 2012, we found the Fund’s discount to be compelling and your Fund’s president purchased a total of 12,000 shares for his personal account at prices ranging from $6.80 to 6.8132 per share.You can access insider holding reports from our website at www.herzfeld.com. Largest Allocations The following tables present our largest investment and geographic allocations as of June 30, 2012. Geographic Allocation % of Net Assets Largest Portfolio Positions % of Net Assets USA 54.94% Seaboard Corporation 9.61% Mexico
